DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Yuichi reference (JP-2019-100222A).
5.	Regarding claim 1, the Yuichi reference discloses:
a sealing structure (FIG. 2) comprising:
a predetermined member (1a) including an opening part (FIG. 2); and
a sealing member (7) for sealing the opening part of the predetermined member, wherein
the sealing member (7) includes:
a main body (6);
a thread part (11) fixed to the main body (FIG. 2), wherein if the main body is rotated in a normal rotation direction, the thread part is screwed into the opening part of the predetermined member (FIG. 4); and

wherein a convex part (2, 16) is formed in one of the predetermined member (1a) and the arm part and a concave part (17, FIG. 2—area to the left of (16) on the arms) is formed in another of the predetermined member (1a) and the arm part (15),
if the main body is rotated in the normal rotation direction, the arm part is elastically deformed while a part of the arm part slides on a surface of the predetermined member until the main body is rotated to a predetermined rotational position and, when the main body is rotated to the predetermined rotational position, the convex part fits in the concave part and the elastic deformation of the arm part is released, whereby the rotation of the main body from the predetermined rotational position is prevented (FIG. 4),
if the main body is rotated to a reverse rotation direction from the predetermined rotational position, the convex part slides on and climbs over a wall part of the concave part while the arm part is elastically deformed, whereby the prevention of the rotation of the main body from the predetermined rotational position is released [Paragraph 0035-0036], and
wherein the convex part or the concave part is formed such that, when the main body is being rotated in the reverse rotation direction and the convex part is sliding on the wall part, an angle A formed by a direction of force applied to the arm part from the predetermined member and a straight line connecting a contact part of the convex part and the wall part and a rotation center of the main body is greater than 90 degrees when viewed in a rotation center direction of the main body (FIGS. 4-5—the inclined surfaces (17b) is the wall part is where the convex part (16) slides when rotating in the reverse direction.  FIG. 2—shows surface (17b) faces towards the outside of the opening therefore the direction of force from the predetermined member to the arm part would point outward creating an angle larger than 90 degrees between a straight line 
connecting a contact part of the convex part and the wall part and a rotation center of the main body when view in a rotation center direction of the main body).

6.	Regarding claim 2, the Yuichi reference further discloses:
wherein, when an angle formed by a straight line connecting the contact part of the convex part and the wall part and a joined part of the arm part and the main body (FIG. 4—the configuration in (FIG. 4) has such a line defined) and the straight line connecting the contact part of the convex part and the wall part and the rotation center of the main body (FIG. 4—the configuration in (FIG. 4) has such a line defined) is represented as an angle B (FIG. 4—there is an angle defined in (FIG. 4) between these lines even though its value is not given).
The Yuichi reference discloses the invention as essentially claimed.  However, the Yuichi reference fails to disclose the convex part or the concave part is formed such that 90 degrees > the angle A > the angle B holds.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use an angle where 90 degrees > the angle A > the angle B, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
7.	Regarding claim 3, the Yuichi reference fails to disclose:
wherein the convex part or the concave part is formed such that the angle A and the angle B are equal.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use an angle where angle A and angle B are equal, since it has 
8.	Regarding claim 4, the Yuichi reference further discloses:
wherein the concave part is formed in the predetermined member and the convex part is formed in the arm part (FIG. 2).
9.	Regarding claim 5, the Yuichi reference further discloses:
wherein the convex part is formed in the predetermined member and the concave part is formed in the arm part (FIG. 2).
10.	Regarding claim 6, the Yuichi reference further discloses:
wherein the predetermined member is made of resin [Paragraph 0002].
11.	Regarding claim 7, the Yuichi reference further discloses:
wherein the predetermined member is an oil pan, and
the sealing member is a drain plug [Paragraph 0001].
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747